Exhibit 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Oxis International, Inc. (the “Company”) hereby certifies that, to his knowledge: (i)The Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 31, 2011 By: /s/ ANTHONY CATALDO Name:Anthony Cataldo Title:Chief Executive Officer and Chairman of the Board A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
